Case: 20-40607       Document: 00516100698            Page: 1      Date Filed: 11/19/2021




              United States Court of Appeals
                   for the Fifth Circuit                                 United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                     No. 20-40607                       November 19, 2021
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

   Abelino Hernandez,

                                                                  Plaintiff—Appellant,

                                           versus

   Karry Cooper,

                                                                 Defendant—Appellee.


                    Appeal from the United States District Court
                         for the Eastern District of Texas
                                  No. 9:19-CV-167


   Before Smith, Stewart, and Graves, Circuit Judges.
   Per Curiam:*

          Proceeding pro se and in forma pauperis, Abelino Hernandez, Texas
   prisoner #1954219, challenges the dismissal, for failure to state a claim and as
   frivolous under 28 U.S.C. § 1915(e)(2)(B)(i) and (ii), of his 42 U.S.C. § 1983
   complaint. Hernandez maintains that he suffered an unconstitutional depri-


          *
              Pursuant to 5th Circuit Rule 47.5, the court has determined that this opin-
   ion should not be published and is not precedent except under the limited circumstances
   set forth in 5th Circuit Rule 47.5.4.
Case: 20-40607        Document: 00516100698        Page: 2     Date Filed: 11/19/2021




                                    No. 20-40607


   vation of property when Officer Karry Cooper violated prison procedure for
   packing inmate property, resulting in the theft of several of Hernandez’s
   recently purchased stamps. Our review is de novo. See Samford v. Dretke, 562
   F.3d 674, 678 (5th Cir. 2009).
          Hernandez is prevented by the Parratt-Hudson doctrine from pursu-
   ing a confiscation-of-property claim using § 1983. See Parratt v. Taylor,
   451 U.S. 527, 541−44 (1981), overruled in part on other grounds by Daniels v.
   Williams, 474 U.S. 327, 328 (1986); Hudson v. Palmer, 468 U.S. 517, 533
   (1984). Parratt and Hudson, considered together, hold that when a plaintiff
   alleges a deprivation of property without due process of law “by the negligent
   or intentional actions of a state officer that are random and unauthorized,” a
   post-deprivation tort cause of action in state law is sufficient to satisfy due
   process. Sheppard v. La. Bd. of Parole, 873 F.2d 761, 763 (5th Cir. 1989)
   (internal quotation marks and citation omitted).
          Hernandez’s complaint alleged that the deprivation of his property
   was random and unauthorized by applicable prison procedure. Texas has
   adequate post-deprivation remedies—such as the tort of conversion—for the
   confiscation of a prisoner’s property. Murphy v. Collins, 26 F.3d 541, 543−44
   (5th Cir. 1994). Therefore, the district court did not err in its determination
   that the complaint was frivolous and failed to state a claim. See Samford,
   562 F.3d at 678.
          For the first time on appeal, Hernandez contends that his grievances
   were not properly investigated because the video footage was not examined.
   We do not consider issues raised for the first time on appeal. See Leverette v.
   Louisville Ladder Co., 183 F.3d 339, 342 (5th Cir. 1999).
          Because Hernandez has not shown that the district court erred in dis-
   missing his claims, he has not established that he will present a non-frivolous
   issue on appeal, so the appeal is DISMISSED as frivolous. See 5th Cir.




                                         2
Case: 20-40607      Document: 00516100698           Page: 3    Date Filed: 11/19/2021




                                     No. 20-40607


   R. 42.2; Howard v. King, 707 F.2d 215, 219−20 (5th Cir. 1983).
          The dismissal of the appeal and the district court’s dismissal of the
   complaint count as two strikes under 28 U.S.C. § 1915(g). See 5th Cir.
   R. 42.2; Alexander v. Tex. Dep’t of Crim. Just., 951 F.3d 236, 241 (5th Cir.
   2020). Hernandez has previously garnered two additional strikes, for a new
   total of four. See Hernandez v. Egwe, No. 20-40089, at 3 (5th Cir. Mar. 23,
   2021) (unpublished). He is therefore barred from proceeding in forma pau-
   peris in any civil action or appeal filed while he is incarcerated or detained in
   any facility unless he is under imminent danger of serious physical injury. See
   § 1915(g).




                                          3